Citation Nr: 1021461	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-06 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for residuals 
of fracture in the left wrist with arthritis (also known as 
left wrist disorder) and, if so, whether service connection 
is warranted for the claimed disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
September 1966.  

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from the June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002).  The Board must proceed in this fashion 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As 
discussed fully under the analysis section, new and material 
evidence has been submitted to reopen the claim of 
entitlement to service connection for a bilateral ankle 
condition.

The Board notes that additional evidence, in the form of a 
statement from the Veteran, and photocopies of personnel 
records, have been added to the record subsequent to the 
issuance of the most recent Supplemental Statement of the 
Case (SSOC) dated in September 2006.  This evidence was not 
accompanied by a waiver and has not yet been considered by 
the Agency of Original Jurisdiction (AOJ).  If an SOC or SSOC 
is prepared before the receipt of additional evidence, a SSOC 
must be issued to the Veteran, as provided in 38 C.F.R. § 
19.31 (2009), unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  38 C.F.R. § 
19.37(a)(2009).  In this case, the newly presented evidence 
is not relevant to the issue on appeal.  The personnel 
records do not contain any medical information regarding the 
Veteran's left wrist disorder or his physical health during 
service.  The Veteran's statement discusses when he was 
drafted, which division he served in, what his military 
occupational specialties were during service and when he 
underwent surgery for his left wrist; information previously 
noted in the claims file which is not relevant to the issue 
on appeal.
The issue of entitlement for service connection for residuals 
of left wrist fracture with arthritis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.  

2.  In a May 1967 rating decision, the RO denied service 
connection for residuals of a fracture in the left wrist with 
arthritis on the basis that there was no evidence to show 
that the Veteran's left wrist disorder had been aggravated by 
his military service; the Veteran was properly informed of 
the adverse decision and did not perfect a timely appeal to 
the Board of the denial of service connection for residuals 
of a fracture in the left wrist with arthritis.  

3.  Evidence submitted since the May 1967 rating decision, by 
itself or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate a 
claim for service connection for a left wrist disorder.  


CONCLUSION OF LAW

1.  The May 1967 rating decision denying service connection 
for a left wrist order is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has been received to reopen the 
claim for service connection for left wrist disorder, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (a)(2009).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim, and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
duty to notify requires,  in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, the RO had a duty to notify the Veteran what 
information or evidence was needed in order to reopen a claim 
for service connection for left wrist disorder.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f).  In the decision below, 
however, the Board has reopened the Veteran's claim for 
service connection for the left wrist disorder.  Therefore, 
regardless of whether the requirements of the VCAA have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  The Board thus concludes that the provisions of 
the VCAA and the current laws and regulations as they pertain 
to new and material evidence have been complied with, and a 
defect, if any, in providing notice and assistance to the 
Veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  

II.	Law and Analysis

The Veteran and his representative contend that the Veteran's 
preexisting left wrist disorder was aggravated as a result of 
his military service.  Service connection for the left wrist 
disorder was first denied by the RO in a May 1967 decision.  
Notice of this denial was provided to the Veteran and while 
the Veteran filed a notice of disagreement with the decision, 
he failed to perfect his appeal.  The agency of original 
jurisdiction may close the case for failure to respond after 
receipt of the statement of the case.  38 U.S.C.A. § 
7105(d)(3) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103.  
The Veteran filed the most recent application to reopen his 
claim of service connection for a left wrist disorder in 
October 2004.  

In the June 2005 rating decision, the RO acknowledged that 
the Veteran had previously filed a claim with the agency of 
original jurisdiction, but notes that his claim had been 
misplaced and had not been located as of the date of rating 
decision.  Therefore, in adjudicating the Veteran's claim, 
the RO treated the claim as though it was completely new and 
did not address whether new and material evidence had been 
provided to reopen his claim.  The Board observes that the 
Veteran's March 1967 claim as well as the last final rating 
decision, issued in May 1967, are currently associated with 
his claims file.  The Board is not bound by the RO's 
determination and is, in fact, required to conduct an 
independent new and material evidence analysis in claims 
involving final rating decisions.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, using the 
guidelines discussed below, the Board finds that the Veteran 
has submitted new and material evidence.  Accordingly, the 
claim concerning entitlement to service connection for a left 
wrist disorder will be reopened.  

Where service connection for a disability has been denied in 
a final decision, a subsequent claim for service connection 
for that disability may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  As noted above, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

According to the United States Court of Appeals for Veterans 
Claims (Court), the pertinent VA law requires that in order 
to reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time that the claim was finally disallowed on any basis.  
See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is 
required to give consideration to all of the evidence 
received since the May 1967 decision in light of the totality 
of the record.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

The evidence of record at the time of the May 1967 decision 
included the Veteran's preservice insurance forms and medical 
records which documented his August 1984 wrist injury, the 
Veteran's service treatment records, and the May 1967 VA 
examination report.  The September 1965 worker's compensation 
form indicates that the Veteran injured his left arm, wrist 
and hand in a work related accident in August 1964.  In a 
March 1965 letter, the Veteran's physician diagnosed him with 
nonunion of a carpal scaphoid of the left wrist and a stated 
that a bone graft operation was being considered for 
treatment of this injury.

In the October 1965 examination conducted pursuant to the 
Veteran's induction, the Veteran marked that he had arthritis 
as well as a bone, joint or other deformity in his report of 
medical history.  In the Physician's summary and elaboration, 
it was noted that the Veteran had fractured his left wrist 
and underwent surgery for this injury in April 1965.  
Clinical records dated from March 1966 through May 1966 
reflect that the Veteran was seen in sick call due to 
continual pain in his wrist which began flaring up again in 
March.  A May 1966 consultation report indicates that the 
Veteran was diagnosed with moderate arthritis in the left 
wrist joint and during that same month, a report was issued 
by the Veteran's Commanding General recommending that the 
Veteran's military occupational specialty be changed  to 
another specialty due to his wrist condition.  In a July 1966 
Medical Board Proceeding form, the Board recommended that the 
Veteran be separated from military service due to his left 
wrist disorder which they noted to have existed prior to 
service and which had not been aggravated by his active 
service.  The Veteran's DD form 214 indicates the he was 
separated from service in September 1966 as a result of his 
physical disability.  

The Veteran filed a claim for his left wrist disorder soon 
after his separation and the May 1967 VA examination 
radiographic findings were found to be "compatible with old 
fracture."  It was further noted that there was "no 
definite evidence [of] vascular necrosis or other roentgen 
abnormalities."  In the May 1967 rating decision, the RO 
denied the Veteran's claim finding essentially that there was 
no evidence of a "superimposed trauma to the left wrist" or 
evidence to show that the Veteran's "disability increased in 
severity beyond the natural progress" during the Veteran's 
period of service.  Essentially the RO found no evidence to 
show that the Veteran's left wrist disorder was aggravated 
during service.

The additional evidence submitted since the May 1967 
decision, includes statements made by the Veteran, private 
treatment records, and a VA examination report.  A September 
2000 X-ray report of the Veteran's left wrist showed "post 
traumatic deformity and degenerative changes."  The 
impression was that the Veteran had "[n]ondisplaced 
interarticular, possibly incomplete fracture of the radial 
styloid" and the findings were noted to be post traumatic 
from previous injuries.  An October 2000 X-ray report 
indicates that "[t]here is underlying deformity and 
degenerative change in the carpal navicular, which may be 
secondary to prior trauma."  In the February 2005 and August 
2006 statements, the Veteran asserts that he was treated for 
his left wrist injury during service and the arthritis in his 
left wrist was aggravated during his years in service.  
Specifically, in his August 2006 statement, he states that 
while doing push ups, his left wrist was stepped on by his 
superiors causing him to suffer excruciating pain.  He 
further asserts that as a result of the pain in his left 
wrist, he fell off a horizontal ladder because of his 
inability to hold onto it.  

A VA medical examination was conducted in May 2006 pursuant 
to the Veteran's claim.  The examiner reviewed the Veteran's 
claims file and conducted a physical examination of the 
Veteran's left wrist noting the Veteran's complaints of lack 
of motion and joint pain.  Based on his assessment of the 
Veteran, the physician diagnosed the Veteran with "chronic 
left wrist degenerative joint disease secondary to a nonunion 
of a scaphoid fracture approximately [forty] years ago" and 
held that "it is without question that this patient's 
problems began during his time in the military service."  
However, in the following paragraphs the physician concluded 
that it is less likely as not that the Veteran's current 
disorder was caused by or a result of any additional injury 
received during his military service, explaining that the 
damage to the Veteran's wrist began with the initial injury 
before his military service and that "damage incurred during 
military service has had very little, in any, effect on the 
[Veteran's] sequela at this injury."  The physician opined 
that this was a "bad injury with expectant bad results."  

The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the May 1967 decision and 
finds that this evidence is certainly new, in that it was not 
previously of record.  With regard to whether the evidence is 
material, the Board finds that the May 2006 VA examination 
report provides further discussion concerning whether the 
Veteran's preexisting left wrist injury was aggravated as a 
result of his military service, and addresses the possibility 
of an etiological link between the Veteran's left wrist 
disorder and service.  However, given the contradictory 
statements made by the examiner, the Board finds that the 
opinion is confusing in its assessment on whether the 
Veteran's preexisting left wrist injury was aggravated as a 
result of his military service.  Based on the May 2006 VA 
medical opinion, the Board finds that there exists a material 
question concerning aggravation of the left wrist disorder.

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. § 
3.156(a).  Accordingly, the Veteran's claim of entitlement to 
service connection for a left wrist disorder is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for left wrist disorder is 
reopened, and to this extent only, the appeal is granted.  


REMAND

Reason for remand:  To obtain a clarifying VA medical 
opinion.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

In this case, the Veteran was afforded an orthopedic VA 
examination in May 2006 in connection with his claim for 
service connection for a left wrist disorder.  The examiner 
reviewed the Veteran's claims file, discussed the Veteran's 
medical history with him, and conducted a physical 
examination of the Veteran's wrists.  Upon diagnosing the 
Veteran, the examiner stated that "[i]t is without question 
that this patient's problems began during his time in the 
military service."  However, in the following paragraph, the 
physician opined that it is less likely as not that the 
Veteran's left wrist disorder was caused by or a result of 
any additional injury received during military service.  
While the examiner provides clinical evidence used to support 
his second conclusion, the Board finds that these 
contradictory statements within the same opinion by the same 
examiner do not provide a clear medical determination 
regarding whether the Veteran's left wrist disorder was 
permanently aggravated as a result of military service.  

If VA undertakes to provide a medical examination, the Board 
must ensure that such examination is adequate.  See Barr v. 
Nicholson, 21 Vet. 303, 311.  In this case, the Board does 
not find the VA examiner's opinion to be adequate as the 
medical examiner made conflicting statements regarding 
whether the Veteran's condition worsened as a result of 
service and therefore did not render a clear medical 
determination when issuing his opinion.  As it is unclear 
whether the Veteran's left wrist disorder was aggravated as a 
result of military service or due to the natural progress of 
the disease, a remand is necessary for another VA opinion.  
38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should refer the Veteran's 
claims folder to the May 2006 VA 
examiner, or if he is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any left wrist 
disorder that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, which 
include the March 1966 and May 1966 
radiographic findings, as well as the 
May 2006 VA examination report and 
radiographic findings, and to comment 
as to whether the Veteran's preexisting 
left wrist disorder worsened in 
severity during his active service.  If 
so, he or she should indicate whether 
the increase represented a permanent 
worsening or "aggravation" of the 
disease beyond its natural progression.  
In responding to this question, the 
examiner should note that temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation in service" 
unless the underlying condition, as 
contrasted with symptoms, has worsened.  

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the claims file, 
or in the alternative, the claims file, 
must be made available to the examiner 
for review.

2.	When the development requested has been 
completed, the case should be reviewed 
by the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of this case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


